THE AEGIS FUNDS FIRST AMENDMENT TO THE AMENDED AND RESTATED CUSTODY AGREEMENT THIS FIRST AMENDMENT dated as of 1st day of April, 2014, to the Amended and Restated Custody Agreement, originally made and entered into as of November 11, 2011, and amended and restated as of July 29, 2013 (the "Agreement"), is entered into by and between THE AEGIS FUNDS a Delaware business trust (the “Trust”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, effective April 1, 2014 the Aegis Value Fund, Inc. is entering into a plan of merger with The Aegis Funds. The Aegis Value Fund shall be a new series of The Aegis Funds; and WHEREAS, the parties desire to amend the length of the Agreement; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree to the following: Exhibit D shall be superseded and replaced with Amended Exhibit D attached hereto. Article XIII, Section 13.01, Effective Period is hereby superseded and replaced with the following: 13.01 Effective Period. This Agreement shall become effective as of April 1, 2014 and will continue in effect for a period of two (2) years. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. THE AEGIS FUNDS U.S. BANK NATIONAL ASSOCIATION By: By: Name: Name: Michael R. McVoy Title: Title: Senior Vice President Amended Exhibit D to the Amended and Restated Custody Agreement Separate Series of The Aegis Funds Name of Series Aegis High Yield Fund Aegis Value Fund
